*89MEMORANDUM
NANGLE, District Judge.
This matter is before the Court upon the motion of William Louis Gray filed pursuant to 28 U.S.C. § 2255. Movant was convicted of a violation of 18 U.S.C. § 2314, specifically that paragraph making it unlawful to transport falsely made, forged, altered or counterfeited securities in interstate commerce. Movant was sentenced to four years’ imprisonment. His conviction was affirmed. United States v. William Louis Gray, 531 F.2d 933 (8th Cir. 1976).
Movant contends that the actions for which he was convicted are not prohibited by 18 U.S.C. § 2314 and that the indictment was fatally defective. The indictment charges, and the evidence established, that movant caused to be transported in interstate commerce an Ogonoski Funeral Home check payable to movant and signed by Frances Ogonoski. The evidence at trial was that Frances Ogonoski had not authorized the signature, nor had she signed that particular check. The jury could infer from this evidence that the check was forged. This is clearly a violation of 18 U.S.C. § 2314. Ketchum v. United States, 327 F.Supp. 768 (D.C.Md.1970).
Movant has cited this Court to Martyn v. United States, 176 F.2d 609 (8th Cir. 1949) in which the court held that “checks . . drawn by the defendant in his own name upon a nonexistent bank account in an existing bank” did not constitute a violation of 18 U.S.C. § 2314. The court in Martyn, however, was referring to a case of insufficient funds. This is not the case herein, where the evidence at trial tended to show that the signature of Frances Ogonoski was in fact forged. Accordingly, Martyn offers no support for movant’s position.
Movant further asserts that the indictment fails to state clearly the elements of the crime with which he was charged. Such a claim is not cognizable herein. United States v. Houser, 508 F.2d 509 (8th Cir. 1974).
The motion will be denied.